Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 22, 2021, wherein claims 16 and 17 are amended and claims 23 and 25-37 are canceled.  This application is a continuation of US application 15/550833, now US patent 10633683, filed August 14, 2017, which is a national stage application of PCT/US16/24582, filed March 28, 2016, which claims benefit of provisional application 62/142658, filed April 3, 2015, and 62/142654, filed April 3, 2015.
Claims 16-22 and 24 are pending in this application.
Claims 16-22 and 24 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted December 22, 2021, with respect to the rejection of claims 25-33, 35, and 37 under 35 USC 112(b) for including a limitation that lacks antecedent basis, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 22, 2021, with respect to the rejection of claims 16-19, 22, and 24 under 35 USC 102(a)(1) for being anticipated by Jiang et al., has been fully considered and found to be persuasive to remove the rejection as the base claim 16 has been amended to require that the composition be a product of a particular type.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted December 22, 2021, with respect to the rejection of claims 25 and 28-33 under 35 USC 103 for being obvious over Jiang et al. in view of Ahrgren et al., has been fully considered and found to be persuasive to remove the rejection as claims 25 and 28-33 have been canceled.  Therefore the rejection is withdrawn.
 
Applicant’s amendment, submitted December 22, 2021, with respect to the rejection of claims 25-27 and 31-37 under 35 USC 103 for being obvious over Jiang et al. in view of Barritault et al., has been fully considered and found to be persuasive to remove the rejection as claims 25 and 28-33 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Foreign publication CN103992978, reference and English machine translation of record in previous action) in view of Corveleyn et al. (US pre-grant publication 2012/0039853, cited in PTO-892)
Leuconostoc pseudomesenteroides.  Dependent claims 17-19 define particular properties of this dextran.  Dependent claim 24 requires that the composition additionally comprise the enzyme itself.
Jiang et al. discloses that dextran can be used for clinical, pharmaceutical, research, and commercial purposes. (p. 3 paragraph 3) Jiang et al. further describes a strain of Leuconostoc pseudomesenteroides and dextran produced by this strain. (p. 3 paragraph 7) A fermentation culture is described comprising the bacterial strain and the culture broth containing dextran. (p. 4 paragraph 11) The bacterial strain produces the dextran as a composition further comprising mannitol. (p. e paragraphs 5-8)
While Jiang et al. does not describe the particular structural features of the dextran produced by Leuconostoc pseudomesenteroides, because this organism contains the Leuconostoc pseudomesenteroides glycosyltransferase enzyme, a dextran produced by the organism will reasonably be expected to meet the limitation of being “a product of an isolated glycosyltransferase enzyme” comprising the claimed amino acid sequence.  Furthermore according to p. 96 lines 1-8 of the specification as originally filed, a dextran produced by Leuconostoc pseudomesenteroides glycosyltransferase has a radius of gyration of 243.33 and a molecular size of about 100 million Daltons, and according to p. 97 lines 23-26 of the specification as originally filed the dextran contains chains of alpha-16,-linkages of about 20 DP in length.  Therefore dextran isolated from Leuconostoc pseudomesenteroides meets the requirements of claims 17-19.  With respect to claim 24, the fermentation culture before purification contains both the Leuconostoc pseudomesenteroides cells, which comprise the glycosyltransferase, and the dextran.

Corveleyn et al. discloses a cryoprotectant composition for lactic acid bacteria that does not comprise milk or other animal-derived compounds, and is useful for freeze-drying bacteria. (p. 2 paragraph 24) The compositions preferably comprise a glutamate salt, a polyol which is either sorbitol or mannitol, and a dextran. (p. 3 paragraph 27) Freeze-dried bacterial compositions of this type can be used as a food additive. (p. 7 paragraphs 84-87)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dextran/mannitol compositions described by Jiang et al. as a component of a cryoprotectant composition for lyophilizing lactic acid bacteria to use in a food composition as described by Corveleyn et al.  One of ordinary skill in the art would have used the composition in this way because dextran and mannitol are both described as preferred components of the lyophilized bacteria compositions described by Corveleyn et al., suggesting the use of existing sources of dextran and mannitol in said compositions.
Therefore the invention taken as a whole is prima facie obvious.

Claims 16-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Foreign publication CN103992978, reference and English machine translation of record in previous action) in view of Feng. (Foreign publication CN101548935, reference and English machine translation included with PTO-892)
Base claim 16 and dependent claim 22 are directed to a composition comprising a dextran polysaccharide which is the product of a glycosyltransferase enzyme having a particular amino acid sequence from Leuconostoc pseudomesenteroides.  Dependent claims 17-19 define particular properties 
Jiang et al. discloses that dextran can be used for clinical, pharmaceutical, research, and commercial purposes. (p. 3 paragraph 3) Jiang et al. further describes a strain of Leuconostoc pseudomesenteroides and dextran produced by this strain. (p. 3 paragraph 7) A fermentation culture is described comprising the bacterial strain and the culture broth containing dextran. (p. 4 paragraph 11) The bacterial strain produces the dextran as a composition further comprising mannitol. (p. e paragraphs 5-8)
While Jiang et al. does not describe the particular structural features of the dextran produced by Leuconostoc pseudomesenteroides, because this organism contains the Leuconostoc pseudomesenteroides glycosyltransferase enzyme, a dextran produced by the organism will reasonably be expected to meet the limitation of being “a product of an isolated glycosyltransferase enzyme” comprising the claimed amino acid sequence.  Furthermore according to p. 96 lines 1-8 of the specification as originally filed, a dextran produced by Leuconostoc pseudomesenteroides glycosyltransferase has a radius of gyration of 243.33 and a molecular size of about 100 million Daltons, and according to p. 97 lines 23-26 of the specification as originally filed the dextran contains chains of alpha-16,-linkages of about 20 DP in length.  Therefore dextran isolated from Leuconostoc pseudomesenteroides meets the requirements of claims 17-19.  With respect to claim 24, the fermentation culture before purification contains both the Leuconostoc pseudomesenteroides cells, which comprise the glycosyltransferase, and the dextran.
Jiang et al. does not specifically disclose an embodiment wherein the composition is a personal care product such as a cosmetic.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dextran/mannitol compositions described by Jiang et al. as a component of a cryoprotectant composition for lyophilizing lactic acid bacteria to use in a cosmetic composition as described by Feng.  One of ordinary skill in the art would have used the composition in this way because dextran and mannitol are both described as preferred components of the cosmetic compositions described by Feng, suggesting the use of existing sources of dextran and mannitol in said compositions.
Therefore the invention taken as a whole is prima facie obvious.

The following rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 17, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 8 of U.S. Patent No. 10787524. (of record in previous action, herein referred to as ‘524) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘524 anticipate the claimed invention.  Specifically, claims 1-2 of ‘524 claim a dextran composition having molecular weight, linkage amounts, and Z-average radius of gyration falling within instant claims 16, 17, 20, and 21.  Furthermore claim 3 of ‘524 specifies that the dextran was made by an enzyme having at least 90%  sequence identity to seq id 1-2.  Looking to columns 71-86 of ‘524, which are the portion supporting this claim, seq id 1 and 2 in this patent are the same as seq id 1 .

Claims 16-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-17 of U.S. Patent No. 10633683. (of record in previous action, herein referred to as ‘683) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘683 anticipate the claimed invention.
Specifically, base claim 1 of ‘683 claims a composition comprising a dextran ether compound having the same molecular weight as recited in instant claim 16, and having the same linkages as recited in instant claim 21, and the same D.S. with an organic group recited in instant claim 25.  Dependent claim 6 further specifies that the dextran is the product of a glucosyltransferase enzyme having seq id 1 or 2.  Looking to columns 71-86 of ‘683, which are the portion supporting this claim, seq id 1 and 2 in this patent are the same as seq id 1 and 2 in the present application.  Therefore the claimed dextran is anticipated by the dextran claimed by ‘683.  With respect to instant claim 22, since seq id 1 and 2 in ‘683 are identical to seq id 1 and 2 in the instant claims, the dextrans claimed by ‘683 are expected to be obtainable by dextrans having at least 95% identity as well as at least 90%.  Dependent claims 2-5, 7-12, and 16-17 are seen to add the same additional limitations as instant claims 17-19, 21, and 24.

s 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 11, and 12 of U.S. Patent No. 10059779. (of record in previous action, herein referred to as ‘779) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘683 anticipate the claimed invention.
Specifically, base claim 1 of ‘779 claims a composition comprising a dextran ether compound having the same molecular weight as recited in instant claim 16, and having the same linkages as recited in instant claim 21, the same D.S. with an organic group recited in instant claim 25, which is the product of a glucosyltransferase enzyme having seq id 1 or 2.  Looking to columns 67-81 of ‘779, which are the portion supporting this claim, seq id 1 and 2 in this patent are the same as seq id 1 and 2 in the present application.  Therefore the claimed dextran is anticipated by the dextran claimed by ‘779.  Dependent claims 2-5 and 9 are seen to add the same additional limitations as instant claims 17-22.

Claims 16, 17, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 21, 28-30, and 32 of copending Application No. 17/029516 (reference application, pre-grant publication 2021/0155719, ci of record in previous action, herein referred to as ‘516). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘719 anticipate the claimed invention.  Specifically claim 16 of ‘516 claims an oxidized composition made from a dextran produced by an enzyme having the same SEQ ID 1 or 2 recited in the instant claims and having the same molecular weight.  Dependent claims 17-21, and 28-30 add the same further limitations as instant claims 17 and 20-22.  While the claims of ‘516 refer to oxidized dextrans, it is reasonable to interpret the scope of present base claim 16 as encompassing oxidized dextrans as well as unmodified dextrans, and thereby encompassing the claims of ‘516.


Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/27/2022